Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH1158094 to Hirotsu in view of US20140366606A1 to Kohno in further view of JPH0571904 to Fukui Machinery.
Regarding claim 1, Hirotsu teaches a press system (Abstract, Fig. 1) comprising: a press portion 1 including a slide 2 to which an upper die 5 is attachable (Fig. 1; Para. [0018]), the slide 2 configured to move upward and downward (Fig. 1; Para. [0018]), and a bolster 3 to which a lower die 6 is attachable (Fig. 1; Paras. [0018] and [0024]), the press portion being configured to press work a workpiece by upward and downward movement of the slide with respect to the bolster (Fig. 1; Para. [0018]);
a transportation portion 10 configured to transport the workpiece (Para. [0021]; Fig. 1; coil line 10 includes uncoiler 12, leveler 13, and feeder 14);
a control panel or remote terminal 21 and 22 configured to imput a slide position parameter relating to a position in an upward and downward direction of the slide and a transportation parameter 
the slide position parameter including a feed-allowable height at which the workpiece can be transported without interfering with the upper die (Para. [0023] and [0040]-[0042]; coasting distance LBK is the distance at which the slide may stop while not interfering with the feeding of the workpiece),
a controller 20, the controller being configured to automatically generate a press motion based at least on the feed-allowable height, the touch position, and the work end position, to automatically generate a feeder motion based at least on the feed-allowable height and the feed length, and to automatically generate a synthesized motion by synthesizing the press motion and the feeder motion (Paras. [0038]-[0042]; the motion of the press is controlled based at least in part on the feed speed, e.g., as discussed in Para. [0038], the feed length, e.g., Para. [0042] discusses if the full length of workpiece is completely transported to determine the press motion, and the feed-allowable height, i.e., positions Q1 and A.).
Hirotsu fails to explicitly teach the slide position parameters input in the operating portion includes a touch position at which the upper die comes in contact with the workpiece and a work end position at which working ends and the transportation parameter includes a feed length representing a length of transportation of the workpiece by the transportation portion in a direction of transportation of the workpiece after end of press working of the workpiece and before start of next press working.
Hirotsu teaches that the controller 20 includes parameters regarding the contact position, i.e., position C, and a work end position, i.e., when the slide is moving upward and passes point C towards 
Kohno teaches a press system (Abstract) wherein the slide position parameters input in the operation portion include a touch position at which the upper die comes in contact with the workpiece and a work end position at which working ends (Paras. [0061]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirotsu to include the input for the slide position parameters as taught by Kohno so that the user can better control the pressing operation such that the press may have a smooth pressing motion and be capable of forming complex shapes (Kohno, Para. [0021]).
Fukui Machinery teaches a press system (Abstract) the transportation parameter input includes a feed length representing a length of transportation of the workpiece by the transportation portion in a direction of transportation of the workpiece after end of press working of the workpiece and before start of next press working (Paras. [0027]-[0028]; transportation parameters including the travel distance and speed of the workpiece are input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirotsu to include the input for the transportation parameters as taught by Fukui Machinery so that the transport portion and pressing portion can synchronously work together while allowing the operations of the system to be checked for optimization or errors via external components (Fukui Machinery, Para. [0051]).
Regarding claim 2, modified Hirotsu the press system according to claim 1 (Fig. 1), wherein the controller is configured to automatically generate the feeder motion based at least on the feed-allowable height, the feed length, and a feed rate representing a speed of the workpiece transported by 
Regarding claim 4, modified Hirotsu the press system according to claim 1 (Fig. 1), wherein121223160.1ATTORNEY DOCKET NO. 209083-0187-00-US-594678Application No.: NewPage 4 the controller is configured to determine whether the synthesized motion exceeds a predetermined parameter based on a result of press working of the workpiece in accordance with the synthesized motion (Paras. [0038]-[0042] describe the controller determining whether the synthesized motion is exceeds a predetermined parameter or not based on the press working of the workpiece, e.g., determining if the slide has reached a position R before the feed motion of the workpiece has been completed).
Regarding claim 5, modified Hirotsu the press system according to claim 4 (Fig. 1), wherein the controller is configured to modify the synthesized motion when the synthesized motion is determined to exceed the predetermined parameter (Paras. [0038]-[0042] describe the controller modifying the synthesized motion when a predetermined parameter is exceeded, e.g., when the slide has reached a position R before the feed motion of the workpiece has been completed).
Regarding claim 6, modified Hirotsu the press system according to claim 1 (Fig. 1), further comprising a memory configured to store and save the synthesized motion (Para. [0025]; controller 20 includes a memory to store and save the motion and transportation information).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu in view of Kohno in further view of Fukui Machinery and in further view of US20180133774 to Hilton.
Regarding claim 3, modified Hitotsu teaches the press system according to claim 1 (Fig. 1) wherein the controller is configured to automatically generate the press motion based at least on the feed-allowable height, the touch position, the work end position, and the touch speed (Paras. [0038]-[0042] describe generating a press motion based on the feed-allowable height, i.e., position Q1 or A, the 
However, modified Hirotsu fails to explicitly teach wherein the operation portion is operated for inputting a material property and a thickness of the workpiece, and the controller is configured to set a touch speed representing a speed of the slide when the upper die comes in contact with the workpiece based on the material property and the thickness of the workpiece.
Hilton teaches a press system (Abstract) wherein the operation portion is operated for inputting a material property and a thickness of the workpiece, and the controller is configured to set a touch speed representing a speed of the slide when the upper die comes in contact with the workpiece based on the material property and the thickness of the workpiece (Para. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirotsu to include the input for the workpiece material properties as taught by Hilton so that the press system has reduced setup time and less experienced users can successfully use the press system (Hilton, Para. [0021]).
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotsu in view of Kohno in further view of Fukui Machinery and in further view of JP2016123990 to Masato.
Regarding claim 7, modified Hirotsu teaches the press system of claim 1 (Fig. 1).
However, modified Hirotsu fails to explicitly teach wherein the controller is configured to determine, when the press motion is generated, whether the press motion is a pendular motion or a rotary motion.
Matsato teaches a press system (Figs. 1 and 4) wherein the controller is configured to determine, when the press motion is generated, whether the press motion is a pendular motion or a rotary motion (Paras. [0052]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirotsu to include the option for pendular or rotary motion as taught by Matsato so that there is a greater degree of flexibility in determining the motion of the slide to conform to various molding conditions (Matsato, Paras. [0052]-[0056]).
Regarding claim 8, modified Hirotsu teaches the press system according to claim 7 (Fig. 1), wherein the controller is configured to determine, when the synthesized motion is generated, whether the press motion included in the synthesized motion is the pendular motion or the rotary motion (Matasto, Paras. [0052]-[0056]).
Response to Arguments
Applicant’s amendments and arguments dated June 23, 2021 with respect to the rejections of claims 1-8 under 35 USC 112 have been fully considered and are persuasive.  The rejections of claims 1-8 under 35 USC 112 have been withdrawn. 
Applicant's amendments and arguments have been fully considered with respect to the rejections of claims 1-8 under 35 USC 103 but they are not persuasive.
Regarding claim 1, Applicant argues that the combination of prior art fails to teach the controller generating a feeder motion based on the feed length and automatically generating a synthesized motion by synthesizing the press motion and feeder motion including the feed length.  In particular, Applicant argues that Hirotsu fails to teach inputting the feed length and therefore “the controller of Hirotsu can neither automatically generate a feeder motion based on the feed length nor automatically generate a synthesized motion based on the feeder motion.” Remarks, P. 10.  Further, Applicant argues that Fukui “merely discloses that parameters necessary for creation of motion of a loader and unloader are input to the input parameter memory 53 and that parameters to be input include a position and distance,” and there is no teaching of a “controller configured to automatically generate a synthesized motion by synthesizing the press motion and the feeder motion.”  Id. at 10-11.  This argument has been carefully KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420-421, 82 USPQ2d 1385, 1397 (2007).  Hirotsu teaches a user inputting information regarding the press motion and operation into the controller (Hirotsu, Para. [0023]) and generating a synthesized motion of the pressing and feeding motions with the input parameters (Hirotsu, Paras. [0038]-[0042]), while Fukui teaches inputting a feed length representing a length of transportation of the workpiece along with other parameters so that the transport portion and pressing portion can synchronously work together while allowing the operations of the system to be checked for optimization or errors (Fukui, Paras. [0027]-[0028] and [0051]).  A person of ordinary skill in the art could fit these teachings together to modify Hirotsu to include inputting the feed length to generate a feeder motion based on the feed length and automatically generate a synthesized motion by synthesizing the press motion and feeder motion including the feed length.
Regarding claim 3, Applicant argues the combination of prior art fails to teach the operation portion is operated for inputting a material property and a thickness of the workpiece, and the controller is configured to set a touch speed representing a speed of the slide when the upper die comes in contact with the workpiece based on the material property and the thickness of the workpiece, and to automatically generate the press motion based at least on the feed-allowable height, the touch position, the work end position, and the touch speed.  Applicant argues that Hilton “is silent regarding the use of the information of the material type and thickness” in the controller setting the positions and speeds of the press machine.  Remarks, PP. 11-12.  This argument has been carefully considered and it is not persuasive.  As discussed above, Hirotsu teaches the controller is configured to automatically generate the press motion based at least on the feed-allowable height, the touch position, the work end position, and the touch speed (Paras. [0038]-[0042]) and Hilton is only relied upon for teaching inputting the KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 420), and thus one skilled in the art could modify the system of Hirotsu to include the inputting the material properties and thickness and using this information to automatically generate the press motion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725